COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Urelift Gulf Coast, L.P. v. Travis Bennett

Appellate case number:    01-14-00534-CV

Trial court case number: 2014-01204

Trial court:              295th District Court of Harris County

       On July 17, 2014, appellees Travis Bennett and Stabilicore, LLC filed a motion to
dismiss the appeal for want of jurisdiction. The motion is DENIED.
        Following review of the response to appellees’ motion filed by Urelift on July 28, 2014,
we agree that the order constitutes a final, appealable judgment. Although the order does not
specifically address the counterclaims appellees made in their First Amended Original Answer
and Counterclaims, the “declaratory judgment” claim operated as an affirmative defense to the
petition filed by Urelift because declaratory judgment is not available to settle disputes already
pending before a court. See Houston Aeronautical Heritage Society v. Graves, No. 01-12-
00443-CV, 2013 WL 6506301, at *5 (Tex. App.—Houston [1st Dist.] Dec. 10, 2013, no pet.).
The issue of whether a valid and enforceable confidentiality agreement existed between the
parties was already pending in the trial court, and therefore the declaratory judgment
counterclaim on that issue could not stand.
        Further, the original order, drafted by attorneys for Bennett and Stabilicore, contained
language granting them attorney fees. Judge Baker affirmatively struck that paragraph from the
order, thus denying the counterclaim for attorney fees.
       It is so ORDERED.
Judge’s signature: ___/s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: August 19, 2014